 

Exhibit 10.2

 

 

Notice of Grant of Special Engagement

and Retention Restricted American Eagle Outfitters, Inc.

Stock Units and Restricted Stock77 Hot Metal Street

Units Award AgreementPittsburgh, PA 15203

 

 

Employee ID

Participant Name

Plan:

Product ID:

2017

2018INDRS1

 

Effective [grant date] (the “Grant Date”), you have been granted an Award of
[shares granted] units of restricted stock (the “RSUs”) under the American Eagle
Outfitters, Inc. 2017 Stock Award and Incentive Plan (the “Plan”).  Each RSU
represents the right to receive one share of American Eagle Outfitters, Inc.
(the “Company”) common stock, $0.01 par value per share, at a future point in
time.  This Award is subject to the terms and conditions contained in this
Notice and Agreement, as well as the terms and conditions of the Plan. All
capitalized words not defined in this Notice and Agreement have the meanings
assigned to them in the Plan.

Unless your employment is terminated, whether it be voluntary or involuntary, or
there is a Change in Control, in each case, as provided in Section 3 of the
attached Terms and Conditions, the RSUs shall cliff vest, with such vesting
occurring on the third anniversary of the grant date (the “Period of
Restriction”).  

As provided in the Plan and this Notice and Agreement, this Award may terminate
before the restrictions lapse.  For example, if your employment with the Company
ends before the date the restrictions lapse, this Award will terminate and the
RSUs awarded shall revert to the Company.  You should refer to paragraph 3 of
this Notice and Agreement for further information concerning how changes in your
employment or a Change in Control may affect termination of this Award.

By signing below (or by electronically accepting this Award), you agree that
this Award is governed by this Notice and Agreement, and by the terms and
conditions contained in the Plan, as amended from time to time, and incorporated
into this Notice and Agreement by reference.

American Eagle Outfitters, Inc.

By:

Jay Schottenstein

Executive Chairman of the Board and Chief Executive Officer

 


Employee




 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

1.Grant of Award.  American Eagle Outfitters, Inc. (the “Company”) hereby grants
to the employee named on page 1 of this Notice and Agreement (“Employee”) as a
separate incentive in connection with Employee’s employment and not in lieu of
any salary or other compensation for Employee’s services, an Award of the number
of restricted stock units (“RSUs”) of Stock of the Company set forth on page 1
of this Notice and Agreement, which RSUs are granted on the Grant Date, subject
to all the terms and conditions in this Notice and Agreement and in the
Company’s 2017 Stock Award and Incentive Plan (the “Plan”).  Each RSU represents
the right to receive one share of Stock at a future point in time.

2.Rights of the Employee with Respect to the Restricted Stock Units.

(a)No Stockholder Rights. The RSUs granted pursuant to this Award do not and
shall not entitle Employee to any rights of a stockholder of Stock, including
voting rights with respect to shares of Stock underlying RSUs prior to the
Company’s issuance of such shares pursuant to Section 2(c). The rights of
Employee with respect to the RSUs shall remain forfeitable at all times prior to
the date on which such rights become vested and the restrictions with respect to
the RSUs lapse.

(b)Additional Restricted Stock Units. As long as Employee holds RSUs granted
pursuant to this Award, the Company shall credit to Employee, on each date that
the Company pays a cash dividend to holders of Stock generally, an additional
number of RSUs (“Additional RSUs”) equal to the total number of whole RSUs and
Additional RSUs previously credited to Employee under this Award multiplied by
the dollar amount of the cash dividend paid per share of Stock by the Company on
such pay date, divided by the Fair Market Value of a share of Stock on such pay
date.  Any fractional RSU resulting from such calculation shall be included in
the Additional RSUs. A report showing the number of Additional RSUs so credited
shall be sent to Employee periodically, as determined by the Company. The
Additional RSUs so credited shall be subject to the same terms and conditions as
the RSUs to which such Additional RSUs relate and the Additional RSUs shall be
forfeited in the event that the RSUs with respect to which such Additional RSUs
were credited are forfeited.

(c)Conversion of Restricted Stock Units; Issuance of Stock. No shares of Stock
shall be issued to Employee prior to the date on which the RSUs vest and the
restrictions with respect to the RSUs lapse, as set forth on page 1 of this
Notice and Agreement. Neither this Section 2(c) nor any action taken pursuant to
or in accordance with this Section 2(c) shall be construed to create a trust of
any kind. After any RSUs vest as set forth on page 1 of this Notice and
Agreement, the Company shall as soon as administratively practicable (but no
later than 30 days thereafter) cause to be issued one share of Stock for each
RSU in book-entry form, registered in Employee’s name or in the name of
Employee’s legal representatives, beneficiaries or heirs, as the case may be, in
payment of such vested whole RSUs and any Additional RSUs.  The value of any
fractional RSU shall be rounded up to the nearest whole share at the time shares
are delivered to Employee in payment of the RSUs and any Additional RSUs.

3.Termination of Service/Change in Control.  Upon the Employee’s termination of
service, whether it be voluntary or involuntary, the RSUs as to which
restrictions have not lapsed upon the date and time of Employee’s termination of
Service, for a reason other than Employee’s death, Disability or following a
Change in Control as specified in Section 9 of the Plan, shall terminate and
thereupon revert to the Company automatically and without charge to the
Company.  Such RSUs shall thereafter be available for grant under the Plan.  In
the event of a termination of Service as a result of Employee’s death,
Disability, or following a Change in Control as specified in Section 9 of the
Plan, the Shares shall be vested in full as scheduled subject to proration based
on the number of days of Employee’s full time employment during the three year
vesting period.  For purposes of clarity and notwithstanding the foregoing, in
the event of a Change in Control, the provisions of Section 9 of the Plan shall
control the vesting of the Award.

4.Continuous Employment Required.  Subject to the provisions of paragraph 3
above, restrictions on RSUs shall not lapse and the RSUs shall not vest in
accordance with any of the provisions of this Notice and Agreement unless
Employee shall have been continuously employed by the Company or by one of its
affiliates from the date of the Award until the date such restrictions are
deemed to have lapsed.

5.Forfeiture of Award.  Notwithstanding anything in this Notice and Agreement to
the contrary, the RSUs represented by this Award may be forfeited in accordance
with the provisions of Sections 3, 8 or 18 of this Notice and Agreement or
Section 10 of the Plan.

2

 

--------------------------------------------------------------------------------

 

6.Withholding Taxes.  Notwithstanding anything in this Notice and Agreement to
the contrary, no certificate representing Stock may be issued unless and until
Employee shall have delivered to the Company or its designated affiliate, the
full amount of any federal, state or local income and other withholding taxes.
The Company will automatically withhold from the total number of shares of Stock
deliverable to Employee upon the applicable vesting date, the number of shares
having a value equal to the minimum statutory tax withholding requirements as
determined in accordance with the Plan. In the event of any remaining tax
balance, Employee will be required to deliver a check for that amount payable to
American Eagle Outfitters, Inc. before the shares of Stock are deposited into
Employee’s account.  Notwithstanding any other provision of this Notice and
Agreement to the contrary, the Company shall not be obligated to guarantee any
particular tax result for Employee with respect to any payment provided to
Employee hereunder, and Employee shall be responsible for any taxes imposed on
Employee with respect to any such payment.

7.Beneficiary Designation.  If permitted by the Committee, Employee may name a
beneficiary or beneficiaries to whom any vested but unpaid Award amount shall be
paid in the event of Employee’s death.  In order to be effective, a beneficiary
designation must be made by the Employee in a form and manner acceptable to the
Company.  If Employee fails to make an effective beneficiary designation, or if
no such beneficiary survives Employee, then the vested but unpaid benefits
remaining at the Employee’s death shall be paid to the Employee’s estate.

8.Non-competition and Non-solicitation.

8.1In consideration of the RSUs, Employee agrees and covenants not to:

(a)contribute his or her knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, stockholder, volunteer, intern or in any other similar capacity to an
entity engaged in the same or similar business as the Company and its
affiliates, including those engaged in the retail sale of apparel, swimwear,
lingerie, accessories or footwear, during Employee’s tenure with the Company and
its affiliates and for a period of 12 months following Employee’s termination of
Service or such longer period of time as may be set forth in any offer letter or
other agreement between the parties; or,

(b)directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
affiliates during Employee’s tenure with the Company and its affiliates and for
12 months following the Participant's termination of Service.  

8.2In the event of a breach or threatened breach of any of the covenants
contained in Section 8.1:

(a)any unvested portion of this Award shall be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Notice and Agreement or the Plan; and

(b)Employee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

9.Non-transferability of Award. Until the end of the Period of Restriction set
forth on page 1 of this Notice and Agreement, the RSUs granted herein and the
rights and privileges conferred hereby and the Plan may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (by
operation of law or otherwise) other than: (a) by will; (b) by the laws of
descent and distribution; or (c) as provided in Section 11(b) of the Plan.

10.Conditions to Issuance of Shares.  The shares of Stock deliverable to
Employee may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company.  The Company shall not be
required to issue any shares of Stock hereunder prior to fulfillment of all of
the following conditions:  (a) The admission of such shares to listing on all
stock exchanges on which such class of Stock is then

3

 

--------------------------------------------------------------------------------

 

listed; (b) The completion of any registration or other qualification of such
shares under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) The obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) The lapse of such
reasonable period of time following the date of grant of the RSUs as the
Committee may establish from time to time for reasons of administrative
convenience.

11.Plan Governs.  This Notice and Agreement is subject to all the terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Notice and Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern.  

12.No Right to Continued Employment or Future Awards. Employee understands and
agrees that this Notice and Agreement does not impact in any way the right of
the Company, or any affiliate of the Company employing Employee, to terminate
the employment or change the terms of the employment of Employee at any time for
any reason whatsoever, with or without cause. Employee understands and agrees
that Employee’s employment with the Company or an affiliate is on an "at-will"
basis only. The Award is a voluntary, discretionary Award being made on a
one-time basis and it does not constitute a commitment to make any future
Awards.  The Award and any related payments made to you will not be considered
salary or other compensation for purposes of any severance pay or similar
allowance, except as otherwise required by law.

13.Notices.  Any notice to be given to the Company under the terms of this
Notice and Agreement shall be addressed to the Company, in care of General
Counsel, at American Eagle Outfitters, Inc., 77 Hot Metal Street, Pittsburgh, PA
15203, or at such other address as the Company may hereafter designate in
writing.  Any notice to be given to Employee shall be addressed to the Employee
at the address for Employee maintained on the books and records of the Company.
All such notices shall be deemed effective upon personal delivery (or electronic
delivery to the extent authorized hereunder) or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

14.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Notice and
Agreement.

15.Agreement Severable.  In the event that any provision in this Notice and
Agreement shall be held invalid, illegal or unenforceable, such provision shall
be severable from, and such invalidity, illegality or unenforceability shall not
be construed to have any effect on, the remaining provisions of this Notice and
Agreement, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.

16.Unfunded Obligation.  The obligations of the Company hereunder will be merely
that of an unfunded and unsecured promise of the Company to deliver shares of
Stock in the future, and the rights of Employee will be no greater than that of
an unsecured general creditor.  No assets of the Company will be held or set
aside as security for the obligations of the Company hereunder.

17.Nature of Grant.  Employee acknowledges that (a) the future value of the
underlying shares of Stock is unknown and cannot be predicted with certainty and
(b) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the shares received upon settlement including (without limitation)
any claim or entitlement resulting from termination of Employee’s active
employment by the Company or an affiliate (for any reason whatsoever and whether
or not in breach of local labor laws), and Employee hereby releases the Company
and its affiliates from any such claim that may arise if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the RSUs and this Notice and Agreement, Employee
shall be deemed irrevocably to have waived Employee’s entitlement to pursue such
claim.

18.Clawback.  Notwithstanding any provisions of this Notice and Agreement to the
contrary, any RSUs granted hereunder will be subject to mandatory repayment by
Employee to the Company to the extent Employee is, or in the future becomes,
subject to (a) any Company clawback or recoupment policy that is adopted to
comply with the requirements of any applicable laws, rules or regulations, or
otherwise, or (b) any applicable laws which impose mandatory recoupment, under
circumstances set forth in such applicable laws, including as required

4

 

--------------------------------------------------------------------------------

 

by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law, regulation or stock exchange
listing requirement, as may be in effect from time to time, and which may
operate to create additional rights for the Company with respect to Awards and
recovery of amounts relating thereto.  By accepting this grant of RSUs, Employee
agrees and acknowledges that Employee is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
this Award or amounts paid under this Award subject to clawback pursuant to such
law, government regulation, stock exchange listing requirement or Company policy
or the Plan.  Such cooperation and assistance shall include, but is not limited
to, executing, completing and submitting any documentation necessary to recover
or recoup this Award or amounts paid hereunder from Employee’s accounts, or
pending or future compensation awards that may be made to Employee.

19.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and Employee’s participation in the Plan, or
future Awards that may be granted under the Plan, by electronic means or request
Employee’s consent to participate in the Plan by electronic means.  Employee
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third-party
designated by the Company.

20.Compliance with Laws and Regulations.  The issuance of shares of Stock
pursuant to this Notice and Agreement shall be subject to compliance by Employee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Stock may be listed for trading
at the time of such issuance.

21.Binding Effect; No Third Party Beneficiaries.  This Notice and Agreement
shall be binding upon and inure to the benefit of the Company and Employee and
their respective heirs, representatives, successors and permitted assigns.  This
Notice and Agreement shall not confer any rights or remedies upon any person
other than the Company and Employee and their respective heirs, representatives,
successors and permitted assigns.

22.Compliance with Section 409A of the Code.  This Award covered by this Notice
and Agreement is intended to be excepted from coverage under, or compliant with,
the provisions of Section 409A of the Code, and the regulations and other
guidance promulgated thereunder (“409A”).  Notwithstanding the foregoing or any
other provision of this Notice and Agreement or the Plan to the contrary, if the
Award is subject to the provisions of 409A (and not exempted therefrom), the
provisions of this Notice and Agreement and the Plan shall be administered,
interpreted and construed in a manner necessary to comply with 409A (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). If any payments or benefits hereunder may be deemed to constitute
nonconforming deferred compensation subject to taxation under the provisions of
409A, Employee agrees that the Company may, without the consent of Employee,
modify this Notice and Agreement to the extent and in the manner the Company
deems necessary or advisable or take such other action or actions, including an
amendment or action with retroactive effect, that the Company deems appropriate
in order either to preclude any such payment or benefit from being deemed
“deferred compensation” within the meaning of 409A or to provide such payments
or benefits in a manner that complies with the provisions of 409A such that they
will not be subject to the imposition of taxes and/or interest thereunder.  If,
at the time of Employee’s separation from service (within the meaning of 409A),
(a) Employee shall be a specified employee (within the meaning of 409A and using
the identification methodology selected by the Company from time to time) and
(b) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of 409A) the
settlement of which is required to be delayed pursuant to the six-month delay
rule set forth in 409A in order to avoid taxes or penalties under 409A, then the
Company shall not settle such amount on the otherwise scheduled settlement date
but shall instead settle it, without interest, on the first business day of the
month after such six-month period.  Notwithstanding the foregoing, the Company
makes no representations and/or warranties with respect to compliance with 409A,
and Employee recognizes and acknowledges that 409A could potentially impose upon
Employee certain taxes and/or interest charges for which Employee is and shall
remain solely responsible.    

 

 

5

 